UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment #1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2014 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-178037 PAZOO, INC. (Exact name of registrant as specified in its charter) Nevada 27-3984713 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 760 State Route 10, Suite 203 Whippany, NJ (Address of Principal Executive Offices) (Zip Code) (973) 884-0136 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§230.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated file,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x 133,478,090 shares of common stock, par value $0.001 per share, outstanding as of November 14, 2014. 1 Table of Contents Pazoo, Inc. Form 10-Q Table ofContents Page Part I Financial Information 3 Item 1 Financial Statements 3 Balance Sheets (Unaudited) 3 Statements of Operations (Unaudited) 4 Statements of Cash Flow (Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4 Controls and Procedures 16 Part II Other Information 17 Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 (Reserved) 17 Item 5 Other Information 17 Item 6 Exhibits 17 Explanatory Note for Amendment 1: This Amendment #1 to our Quarterly Report only furnishes the XBRL presentation not filed with the previous 10Q filed on November 19, 2014. Other than typographical error corrections to pages 12 and 15, no other changes, revisions, or updates were made to the original amended filing. 2 Table of Contents Part I – FINANCIAL INFORMATION Item 1 Financial Statements PAZOO, INC. BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Interest in MA Associate 0 Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Current liabilities: Accounts payable and accrued liabilities $ $ Loans payable Convertible debt, net of discount of $418,851 Derivative liability Total current liabilities Total liabilities $ $ Stockholders' deficit Common stock, $0.001 par value; 980,000,000 shares authorized,132,669,757 and 101,409,500 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively Convertible preferred stock, Ser. A, $0.001 par value, 10,000,000 shares authorized, 666,394 shares issued and 923,394 shares outstanding at September 30, 2014 and December 31, 2013, respectively. Preferred stock, Ser. B, $0.001 par value, 2,500,000 shares authorized, 1,187,500shares issued and outstanding at September 30, 2014and December 31, 2013, respectively Preferred stock, Ser. C, $0.001 par value, 7,500,000 shares authorized, no shares issued and outstanding at September 30, 2014 and December 31, 2013 - - Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 Table of Contents PAZOO, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Service revenue $
